Name: Council Regulation (EC) No 233/94 of 24 January 1994 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat and Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers
 Type: Regulation
 Subject Matter: environmental policy;  animal product;  economic policy
 Date Published: nan

 Avis juridique important|31994R0233Council Regulation (EC) No 233/94 of 24 January 1994 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat and Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers Official Journal L 030 , 03/02/1994 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 56 P. 0014 Swedish special edition: Chapter 3 Volume 56 P. 0014 COUNCIL REGULATION (EC) No 233/94 of 24 January 1994 amending Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat and Regulation (EEC) No 3493/90 laying down general rules for the grant of premiums to sheepmeat and goatmeat producersTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas experience has shown that Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (3) should be simplified and amended in certain respects; Whereas the individual ceiling placed on the premium has limited the number of eligible ewes and goats; Whereas this measure renders nugatory limits per head for the purpose of determining the amount of premiums to be paid in the sector, without affecting the right to premiums which producers already enjoy; whereas, therefore, provision should be made for the possibility of rectifying individual limits; Whereas, within the framework of the production of sheepmeat and goatmeat, environmental protection has become an important element which must be taken into consideration; whereas Member States should thus have the possibility of limiting or abolishing payments under the premium scheme for producers of sheepmeat and goatmeat, if the producer in question does not fully comply with the rules fixed by the Member States with respect to the environment, subject to compliance with the proportionality principle; Whereas these amendments entail an amendment to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the granting of premiums to sheepmeat and goatmeat producers (4), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3013/89 shall be amended as follows: 1. Article 5 (7) shall be replaced by the following: '7. Until the end of the 1994 marketing year premiums for producers of sheepmeat and goatmeat referred to in this Regulation shall be paid at the full rate within the limit of 1 000 animals per producer in the less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC and within the limit of 500 animals in other areas. Outside the limits indicated in the first subparagraph, the premiums payable shall until the end of the 1994 marketing year, be fixed at 50 % of the amount to be calculated. In the case of groups, associations or other forms of cooperation between producers, the limits indicated in the first subparagraph shall be applied individually to each of the member farmers.' 2. The following paragraph shall be added to Article 5a: '6. Member States shall recalculate the individual limits in such a way that quantities above the limits of 500 and 1 000 referred to in Article 5 (7) are reduced by 50 %. These recalculated limits shall apply with effect from the 1995 marketing year.' 3. The following new Article shall be inserted: 'Article 5d Member States may apply appropriate environmental protection measures on the basis of the specific situation of the land used for the production of sheep and goats eligible for benefit under the premium scheme. Member States which avail themselves of this possibility shall impose penalties appropriate to and commensurate with the seriousness of the ecological consequences of any breach of these measures. Such penalties may provide for the reduction or, where necessary the abolition of the benefits linked to the respective premium schemes. Member States shall inform the Commission of the measures they take pursuant to this Article.' Article 2 Article 2 (1) of Regulation (EEC) No 3493/90 shall be deleted. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Community. It shall apply from the 1994 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (1) OJ No C 20, 24. 1. 1994. (2) OJ No C 34, 2. 2. 1994. (3) OJ No L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EEC) No 363/93 (OJ No L 42, 19. 2. 1993, p. 1). (4) OJ No L 337, 4. 12. 1990, p. 7. Regulation as last amended by Regulation (EEC) No 2070/92 (OJ No L 215, 30. 7. 1992, p. 63).